On June 19, 2003, this Court enlercd an order reconstituting and expanding the
Uniform District Court Rules Cornmission (the Commission) kvith direction to re-examinc
the Uniform District Court Rules (IJDCR) in light of "developments in the statutory and case
law" and "substantial increased court caseloads and, in some cases, concomitant delay in
eicil trial settings and other proceedings."
          Ihe Commission has presented the Court ~ i t a set of proposed recisions to the
                                                       h
UUCR 5bhich address delay in the District C o u r ? ~
          In Jmuarj 2007. thc National Center for State Courts, Court SerLices Di\ ision.
sub~nittcd final Montana District Courts Judicial Workload Assessnrent Stud).
         its
          -1 he District Court Council has requested that. before this Court publishci the
Commission's proposcd re-visions to the tiDCIi Lbr comments. the District Court Council be
gttcn an opportunit) to meet with the Commission to explore the possibility of'arricing at a
comprehensive set ofperSormance standards and to dcvelop reco~nrnendations the 2009
                                                                         for
legislati~e
          scssion.
          It appm"'igto be in the best interests of the public. the bar and thc bench that such
discussion take place,
          1-i'IS IIEKEBY OR131iRf~U:
          1. 'I'he chairs crf'the District Court Council and the Commission on Uniform L)istrict
Court Rules arrange fix the two cntities or tllcir representatives to meet and discuss the
impact of the ivorkload assessment study on the Commission's proposed revisions to the
I!T)CK.
                                                       having confcrrcd with rhr District
       2. O n or i>efi?rc May 2. 2007, tile Con~missiin.
i:ourt Coi:nciI and any o t h r cntilics oi'rhe Commission".: choosing. shaii iilc 2 siatcis rcpori
with r h Catin indicating it-hetkrthe Comiaission wishes i revise. withdrew. sr resubinit its
         ~                                               :
                                                         1
proposed revisioils,
       1. ['he Clerk is directed to mail a copy hereofto each member of the linifi)rm District
Court Iiulcs Coinmission and cach menlbcr of the District Court Couilcii, and lo the
President of the Montana Associa~ion Clerks of Court
                                   of
       IIA'L'ED this    7 75day of
                       ......
                        ......
                                     Febrwra3